            Case 3:20-cv-03313-SI Document 23 Filed 09/02/20 Page 1 of 2




 1                                 UNITED STATES DISTRICT COURT

 2                                NORTHERN DISTRICT OF CALIFORNIA

 3
      PATRICK H. MCGARY,
 4                                                  Case No. 20-cv-03313-SI (SI)
                    Plaintiffs,
 5
              v.                                    PRETRIAL PREPARATION ORDER
 6                                                  (CIVIL)
      FCA US LLC,
 7
                    Defendants.
 8

 9
     It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
10

11   FURTHER CASE MANAGEMENT: February 12, 2021 at 3:00 PM.
     Counsel must file a joint case management statement seven days in advance of the
12   conference.

13   DEADLINE FOR AMENDMENT OF THE PLEADINGS: October 20, 2020
14
     DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.
15
     NON-EXPERT DISCOVERY CUTOFF: May 21, 2021
16
     DESIGNATION OF EXPERTS: June 4, 2021; REBUTTAL: July 2, 2021;
17        Parties SHALL conform to Rule 26(a)(2).
18
     EXPERT DISCOVERY CUTOFF: July 30, 2021
19
     DISPOSITIVE MOTIONS SHALL be filed by: July 2, 2021
20        Opp. Due: July 16, 2021; Reply Due: July 23, 2021;
          and set for hearing no later than August 6, 2021 at 10:00 AM.
21
     PRETRIAL CONFERENCE DATE: September 28, 2021 at 3:30 PM.
22

23   JURY TRIAL DATE: October 12, 2021 at 8:30 AM.
          Courtroom 1, 17th floor.
24
     TRIAL LENGTH is estimated to be 5-7 days.
25

26   Initial Disclosures due September 17, 2020.

27   Daubert Motions due August 13, 2021.

28
               Case 3:20-cv-03313-SI Document 23 Filed 09/02/20 Page 2 of 2




     Motions in Limine due August 31, 2021.
 1

 2   Settlement Conference with Magistrate Judge no later than second half of January 2021.

 3
     SPECIAL DISCOVERY AND PRETRIAL PROVISIONS:
 4
     The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
 5
     of the case, including settlement. Parties SHALL conform to the attached instructions.
 6   Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
     action.
 7
            IT IS SO ORDERED.
 8

 9
     Dated: September 2, 2020
10
                                                      ____________________________________
11                                                    SUSAN ILLSTON
                                                      United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
